DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the communication filed 6/21/2020.
Claims 1-26 are presented for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Specification objections
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Paragraphs [0038], [0041] and [0051] includes such type of prefix.

Claim Objections
Claims 7 and 19 is objected to because of the following informalities:
“one or more data buffers” at last line of Claim 7 should be “one or more data buffers.”.
“The non-transitory machine-readable medium of claim 1” at line 1 of Claim 19 should be “The non-transitory machine-readable medium of claim 11” (note: Claim 1 is a method instead of a product claim).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Franciosi et al. (US 20200233687 A1, hereafter Franciosi).

Regarding to Claim 1, Franciosi discloses: A method implemented on a host platform including a first physical input-output (IO) device and a host operating system (OS) having a kernel space and a user space (see Figs. 3-5 and [0004]-[0005]; “a kernel including operating system functionality”. Also see hardware 120 and hardware 130 from Fig. 3 and “The device emulator, in turn, could mediate access to a real physical device (or not)” from [0023] for claimed physical IO device), comprising:
implementing a first instance of a mediated device (Mdev) in the kernel space of the host OS (see Figs. 3-5 and [0023]-[0024]. The component vfio-mdev of Fig. 4 is considered as the claimed first instance of Mdev); and 
implementing a first instance of a software parent device in the user space of the host OS, the first instance of the software parent device associated with the first instance of the Mdev and emulating the first physical IO device (see Figs. 3-5 and [0023]-[0024]; “The device emulator 466 utilizes processes running on the kernel 450, including a fake driver to provide device emulation”. Device emulator 466 of Fig. 4 can be considered as claimed first instance of a software parent device).

Regarding to Claim 4, the rejection of Claim 1 is incorporated and further Franciosi discloses: implementing a transport layer between the first instance of the Mdev and the first instance of the software parent device (see Fig. 4 and [0024] from Franciosi. Component mdev-core at the kernel space of Fig. 4 is considered as claimed transport layer);
implementing a proxy software parent device in the kernel space of the host OS (see Fig. 4 and [0024] from Franciosi. Component fake-driver at the kernel space of Fig. 4 is considered as claimed proxy software parent device); and
employing the transport layer and the proxy software parent device set up communication between the first instance of the Mdev and the first instance of the software parent device (see Fig. 4 and [0024] from Franciosi. Fig. 4 clearly shows the method/system employs the mdev-core, i.e., claimed transport layer, and fake-driver, i.e., claimed proxy software parent device to set up the communication channel between the vfio-mdev, i.e., claimed first instance of the Mdev, and device emulator 466, i.e., claimed first instance of software parent device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Franciosi et al. (US 20200233687 A1, hereafter Franciosi) in view of Gong et al. (US 20220121473 A1, hereafter Gong).

Regarding to Claim 26, the rejection of Claim 1 is incorporated and further Franciosi discloses: hosting a virtual machine (VM) [in the user space] (see Figs. 3-5 and [0023]-[0026]. Virtual machine 410 of Fig. 4 is considered as claimed VM), the VM running a guest OS having a guest device driver for the first physical IO device and configured to interface with the first instance of the Mdev (see Fig. 4 and [0024]; “an emulator 454 that emulates a hardware device to provide a virtual device 460. The user space 440 also includes a device emulator 466 coupled to a driver in the virtual machine 410”. The driver in the virtual machine is considered as the guest device driver. At Fig. 4, it clearly shows the guest device driver in the VM is configured to interface with the component vfio-mdev in the kernel space, i.e., claimed first instance of Mdev via certain components like device emulator 466, fake-driver and mdev-core. Note: it is understood the a VM is a virtualization representation of a physical computer, and thus a working VM is inherently to include an OS, i.e., claimed guest OS, at the situation of such VM includes a device driver).

Franciosi does not disclose the VM is hosted in the user space.
However, Gong discloses it is well-known and understood that hosting a virtual machine (VM) in a user space of a host platform having a kernel space and the user space (see Figs. 4, 6, [0172] and [0195]; “The VM 410 and the VM 420 may include a Guest OS part that can be perceived by a user and a device emulator (quick emulator, Qemu) that cannot be perceived by the user” and “the host 610 may include user space 611 and kernel space 612. The user space 611 may include a virtual operating system emulator Qemu, the Qemu is a virtualized emulator implemented by software only, and the Qemu enables a guest OS to interact with a device”. At least portion of the VM, i.e., qemu of the virtual machine is hosted on the user space of a host platform having kernel space and user space).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the virtual machine implementation location from Franciosi by including implementing a virtual machine at user space of a host having kernel space and user space from Gong, since it is well-known and understood that executing a virtual machine at a location having a relatively low privilege level to provide security mechanism that preventing the virtual machine access the kernel space and/or hardware resources directly (see [0194] from Gong).

Regarding to Claim 2, the rejection of Claim 26 is incorporated and further the combination of Franciosi and Gong discloses:
setting up a first control plane between the guest device driver and the first instance of the Mdev (see Figs. 3-5 and [0023]-[0026] from Franciosi. Based on Fig. 4 of Franciosi, it clearly shows there is a connection/communication channel between the driver in the virtual machine, i.e., claimed guest device driver, and vfio-mdev, i.e., claimed first insance of Mdev, and thus it inherently includes setting up a control plane for the communication between the driver in the virtual machine and vfio-mdev); and
setting up a second control plane between the first instance of the Mdev and the first instance of the software parent device (see Figs. 3-5 and [0023]-[0026] from Franciosi. Based on Fig. 4 of Franciosi, it clearly shows there is a connection/communication channel between vfio-mdev, i.e., claimed first insance of Mdev, and device emulator 466, i.e., claimed first instance of software parent device, and thus it inherently includes setting up a control plane for the communication between the vfio-mdev and device emulator 466).

Regarding to Claim 3, the rejection of Claim 26 is incorporated and further the combination of Franciosi and Gong discloses: further comprising setting up a data path from the guest device driver through the first instance of the software parent device, wherein the data path bypasses the first instance of the Mdev (see Figs. 3-5 and [0023]-[0026] from Franciosi. Based on Fig. 4 of Franciosi, it clearly shows there is a connection/communication channel between driver in the virtual machine, i.e., claimed guest device driver, and the device emulator 466, i.e., claimed first instance of the software parent device, and such connection/communication channel bypasses the vfio-mdev, i.e., the claimed first instance of Mdev).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Franciosi et al. (US 20200233687 A1, hereafter Franciosi) in view of Kovacevic (US 20200409732 A1).

Regarding to Claim 5, the rejection of Claim 4 is incorporated and further Franciosi discloses: employing the proxy software parent device to relay read and write requests to and from the first instance of the software parent device (see Fig. 4, [0020] and [0024] from Franciosi; “When a driver performs operations such as reading or writing to the virtual PCI device's control registers, each operation corresponds to one or more messages that are sent by the VM emulator to a user space device emulator process via a virtual function input/output (VFIO) message protocol”. The embodiment of Fig. 4 based on the descriptions from [0020] and [0024] clearly shows the method/system employs the fake-driver, i.e., the claimed proxy software parent device, to relay read and write requests to and from the device emulator 466, i.e., claimed first instance of software parent device).
Franciosi does not disclose: wherein the first physical IO device includes a configuration space and an IO space, further comprising:
discovering the configuration space and IO space of the first physical IO device.
However, Kovacevic discloses: wherein the first physical IO device includes a configuration space and an IO space (see Fig. 8, [0084] and [0087]; “The physical function configuration space 800 includes … the frame buffer BAR 810 maps to the frame buffer register 830, the doorbell BAR 815 maps to the doorbell register 835, the I/O BAR 820 maps to the I/O space 840, and the register BAR 825 maps to the register space 845”. Anyone of frame buffer register 830, doorbell register 835 or register space 845 is considered as claimed configuration space and the I/O space 840 is considered as claimed IO space), further comprising:
discovering the configuration space and IO space of the first physical IO device (see Figs. 8-9, [0084], [0087]-[0098]; “the frame buffer BAR 911 includes information that identifies subsets of the registers (which are also referred to as apertures) that include registers to hold the frame buffers 921, 922 for the guest VMs … The I/O BAR 913 includes information that identifies subsets of the registers that include registers to hold the I/O space 925, 926 for the guest VMs. The register BAR 914 includes information that identifies subsets of the registers that include registers to hold the context registers 927, 928 for the guest VMs”, emphasis added. Also see “the system BIOS allocates enough contiguous MMIO (Memory Mapped I/O) space to accommodate the total BAR size for the virtual functions, in addition to the normal PCI configuration space range requirement for the physical function” from [0109], in order to allocates the memory space for the normal PCI configuration space range requirement for the physical function, the method/system has to discovering anyone of frame buffer register 830, doorbell register 835 or register space 845 which are considered as claimed configuration space and the I/O space 840 which is considered as claimed IO space).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the physical IO device memory space configuration from Franciosi by including configuring the memory space of the physical IO device at the virtualization environment into several different types of memory space from Kovacevic, since it is well-known and understood that managing or storing different types of data/information at different classified memory spaces for easily reading or writing such data in different spaces (see [0087] from Kovacevic).

Regarding to Claim 6, the rejection of Claim 4 is incorporated, Franciosi does not disclose: further comprising setting up a memory-mapped input-output (MMIO) space, including at least one of:
allocating, via the first instance of the software parent device, a MMIO space resource and tracking the MMIO space resource, wherein the software parent device notifies the proxy software parent device of MMIO resource space information;
performing MMIO space discovery; and
performing MMIO space mapping including building a guest virtual address (GVA) to host virtual address (HVA) table to translate guest virtual addresses to host virtual addresses.
However, Kovacevic discloses: setting up a memory-mapped input-output (MMIO) space, including at least one of: allocating, via the first instance of the software parent device, a MMIO space resource and tracking the MMIO space resource, wherein the software parent device notifies the proxy software parent device of MMIO resource space information; performing MMIO space discovery; and performing MMIO space mapping including building a guest virtual address (GVA) to host virtual address (HVA) table to translate guest virtual addresses to host virtual addresses (see [0109]; “In response to determining the size requirement, the system BIOS allocates enough contiguous MMIO (Memory Mapped I/O) space to accommodate the total BAR size for the virtual functions, in addition to the normal PCI configuration space range requirement for the physical function”. Note: in order to allocate enough contiguous MMIO space, a generic computing method or system is required to perform at least processes or actions of allocating MMIO space resource and tracking the MMIO space resource, discovering MMIO space, i.e., performing MMIO space discovery. Also see Figs. 8-9 and [0087]-[0090] for explanations about base address registers (BAR) and configuration space for physical IO device/function under SR-IOV technology/fields).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the memory configuration sub-system for the physical IO device at the virtualization environment from Franciosi by including utilizing MMIO space for the memory allocations for the physical functions and associated virtual functions from Kovacevic, since it is well-known and understood to performing memory mapping processes at the virtualization environment. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Franciosi et al. (US 20200233687 A1, hereafter Franciosi) in view of Gong et al. (US 20220121473 A1, hereafter Gong) and further in view of Franciozzy (name: franciozzy_muser-NPL from gitub.com).

Regarding to Claim 7, the rejection of Claim 26 is incorporated, the combination of Franciosi and Gong does not disclose: setting up a direct memory access (DMA) area comprising an area of shared memory in user space that is enabled to be accessed by the guest device driver and the first instance of the software parent device and is set up to accommodate a descriptor ring and one or more data buffers.
However, Franciozzy discloses: a method performing in a VFIO/MDEV infrastructure environment, comprising setting up a direct memory access (DMA) area comprising an area of shared memory in user space that is enabled to be accessed by the guest device driver and the first instance of the software parent device and is set up to accommodate a descriptor ring and one or more data buffers (see Interrupts section at page 2 and Running QEMU section at pages 3-4; “Interrupts are implemented by installing the event file descriptor in libmuser and then notifying it about it” and “Guest RAM must be shared (share=yes) otherwise libmuser won't be able to do DMA transfers from/to it. If you're not using QEMU then any memory that must be accessed by libmuser must be allocate MAP_SHARED. Registering memory for DMA that has not been allocated with MAP_SHARED is ignored and any attempts to access that memory will result in an error”, emphasis added. Also see overview section at pages 1-2. Note: such event file descriptor is required to be stored at certain data buffers, and thus installing such event file descriptor should include set up to accommodate the descriptor and the data buffer(s) storing the descriptor).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the vfio-mdev infrastructure and QEMU implementation from the combination of Franciosi and Gong by including installing the event file descriptor in libmuser and detail configuration settings of running QEMU at the MUSER framework for VFIO/MDEV infrastructure from Franciozzy, since it is well-known and understood to set up interrupts at IO operations fields to allow execution is temporarily interrupted for certain events and providing an example configuration setting of running QEMU to set up shared memory to perform DMA IO operations (see Running QEMU section at pages 3-4 from Franciozzy).

Regarding to Claim 8, the rejection of Claim 7 is incorporated and further the combination of Franciosi, Gong and Franciozzy discloses: enabling the first instance of the software parent device to access the descriptor ring and a data buffer in the DMA area directly (see Interrupts section at page 2 and Running QEMU section at pages 3-4 from Franciozzy. Note: direct memory access (DMA) is defined as memory location that is allowed data transfer directly, and thus the libmuser is able to access the event file descriptor, i.e., the claimed descriptor ring, at the data buffer, i.e., claimed data buffer, in the DMA area directly).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Franciosi et al. (US 20200233687 A1, hereafter Franciosi) in view of Gong et al. (US 20220121473 A1, hereafter Gong) and further in view of Li et al. (CN 108875360 A, hereafter Li).

Regarding to Claim 9, the rejection of Claim 26 is incorporated and further the combination of Franciosi and Gong discloses:
wherein the host OS is a Linux operating system including a kernel virtual machine (KVM) and the VM is implemented using a QEMU hosted virtual machine monitor (VMM) (see Figs. 2, 4, 6 [0139], [0194]-[0195]; “a kernel-based virtual machine (kernel-based virtual machine, KVM) is a typical VMM”, “the host operating system in FIG. 2 is a Linux operating system” and “The user space 611 may include a virtual operating system emulator Qemu, the Qemu is a virtualized emulator implemented by software only, and the Qemu enables a guest OS to interact with a device such as a hard disk, a network interface card, a CPU, a CD-ROM, an audio device, and a USB on a physical host. In the system architecture shown in FIG. 6”, emphasis added. Thereby, at a reasonable embodiment of Fig. 6, the host OS is Linux including KVM and the VM is implemented using a QEMU hosted VMM).

The combination of Franciosi and Gong does not disclose:
employing QEMU to set up a KVM IRQFD for a guest device supported interrupt type;
employing the first instance of the software parent device to set up an EVENTFD (event file descriptor); and
associating an IRQFD with the EVENTFD.
Li discloses: the method of utilizing virtual resources at the QEMU-KVM architecture comprising: employing QEMU to set up a KVM IRQFD for a guest side supported interrupt type (see [0015]; “rear module is to KVM hair It send irqfd to notify and injects interrupt notification to client computer”); employing the frontend module to set up an EVENTFD (event file descriptor) (see [0015]; “Front-end module sends ioeventfd to host and notifies rear module”); and associating an IRQFD with the EVENTFD (see [0015]; “rear module is to KVM hair It send irqfd to notify and injects interrupt notification to client computer; Front-end module sends ioeventfd to host and notifies rear module”. In order to achieve the feature of sending a particular ioeventfd in response to a particular irqfd, the method or system is required to associating a particular irqfd to a particular ioeventfd).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the communication among the virtual machine 410-device emulator 466-kernel 450 from the combination of Franciosi and Gong by including the communication between client/guest side and server/host side via eventfd mechanism from Li, and thus the combination of Franciosi, Gong and Li discloses the missing limitations from the combination of Franciosi and Gong, since it would provide a protocol mechanism to notify and response to an interrupt (see [0015] from Li; “Data are received by message informing other side when to transmission channel, which is based on eventfd mechanism and realizes, rear module is to KVM hair It send irqfd to notify and injects interrupt notification to client computer; Front-end module sends ioeventfd to host and notifies rear module. Front and back end module belongs to different address spaces”).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Franciosi et al. (US 20200233687 A1, hereafter Franciosi) in view of Franciozzy (name: franciozzy_muser-NPL from gitub.com).

Regarding to Claim 10, the rejection of Claim 1 is incorporated and further Franciosi discloses: wherein the host platform includes a plurality of physical IO devices including the first physical IO device (see Figs. 3-5 and [0023]. The system includes at least two physical IO devices as shown by Fig. 3).
Franciosi does not disclose: 
implementing a plurality of Mdev instances including the first instance of the Mdev in the kernel space of the host OS, each of the plurality of Mdev instances associated with a respective physical IO device; and
implementing a plurality of instances of the software parent device including the first instance of a software parent device in the user space of the host OS, each instance of the software parent device associated with a respective Mdev instance and emulating a respective physical IO device.
However, Franciozzy discloses: a method performing in a VFIO/MDEV infrastructure environment, comprising: implementing a plurality of Mdev instances including the first instance of the Mdev in the kernel space of the host OS, each of the plurality of Mdev instances associated with a respective physical IO device; and implementing a plurality of instances of the software parent device including the first instance of a software parent device in the user space of the host OS, each instance of the software parent device associated with a respective Mdev instance and emulating a respective physical IO device (see Overview section at pages 1-2; “MUSER is a framework that allows PCI devices to be implemented in userspace. It leverages the Linux kernel VFIO/MDEV infrastructure, allowing such devices to be easily accessed via standard VFIO interfaces and subsequently virtual machines”, “MUSER is implemented by two components: a loadable kernel module (muser.ko) and a userspace library (libmuser). The LKM registers itself with MDEV and relay VFIO requests to libmuser via a custom ioctl-based interface. The library, in turn, abstracts most of the complexity around representing the device” and “Currently there is a one, single-threaded application instance per device”. The loadable kernel module is considered as the claimed Mdev and the userspace library libmuser is considered as the claimed software parent device; since such implementation is one, single-threaded application instance per device, it would require to create multiple instances of muser.ko and libmuser pair for a respective physical hardware IO device).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the implementation of vfio-mdev and device emulator pair for a physical IO device from Franciosi by including implementing the muser.ko and libmuser pair with one instance per device rule at a system including multiple physical PCI devices from Franciozzy, and thus the combination of Franciosi and Franciozzy would disclose the missing limitations from Franciosi, since MUSER is a framework that has an particular limit on one, single-threaded application instance per PCI device.

Claims 11-14, 17-18, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Franciosi et al. (US 20200233687 A1, hereafter Franciosi) in view of Gong et al. (US 20220121473 A1, hereafter Gong) and Franciozzy (name: franciozzy_muser-NPL from gitub.com).

Regarding to Claim 11, Franciosi discloses: A non-transitory machine-readable medium having a plurality of instructions comprising software components stored thereon configured to be executed on a processor in a host platform running a host operating system (OS) and including one or more physical input-output (IO) devices and hosting a virtual machine (VM) [in a user space of the host OS] including a guest OS and one or more guest device drivers associated with the one or more physical IO devices (see Figs. 3-5 and [0004]-[0005]; “a kernel including operating system functionality”. Also see hardware 120 and hardware 130 from Fig. 3 and “The device emulator, in turn, could mediate access to a real physical device (or not)” from [0023] for claimed physical IO device. Note: it is understood the a VM is a virtualization representation of a physical computer, and thus a working VM is inherently to include an OS, i.e., claimed guest OS, at the situation of such VM includes a device driver), the software components comprising:
a mediated device (Mdev) component, to implement an instance of mediated device in a kernel space of the host OS, the instance of mediated device is associated with a respective physical IO device among one or more physical IO devices and configured to interface with a guest device driver for the respective physical IO device (see Figs. 3-5 and [0023]-[0024]. The component vfio-mdev of Fig. 4 is considered as an instance of Mdev and driver in the VM is the guest device diver for respective physical IO device. In addition, vfio-mdev is connected with driver in the virtual machine that is associated with respective physical IO device, and thus the vfio-mdev is associated with the respective physical IO device and interface with a guest device driver for the respective physical IO device. Note: the existence of vfio-mdev at the kernel space would require there is a mediated device component to implement such vfio-mdev instance); and 
a software parent device component, to implement an instance of a software parent device in a user space of the host OS, the instance of software parent device to be associated with the Mdev instance and configured to emulate a respective physical IO device (see Figs. 3-5 and [0023]-[0024]; “The device emulator 466 utilizes processes running on the kernel 450, including a fake driver to provide device emulation”. Device emulator 466 of Fig. 4 can be considered as instance of a software parent device, such device emulator 466 is connected with vfio-mdev, and thus it is associated with the Mdev instance).

Franciosi does not disclose: the virtual machine (VM) is hosted in a user space of the host OS;
the mediated device (Mdev) component is to implement instances of mediated devices, each Mdev instance to be associated with a respective physical IO device among the one or more physical IO devices and configured to interface with a guest device driver for the respective physical IO device; and
the software parent device component is to implement instances of a software parent device in a user space of the host OS, each software parent device instance to be associated with a respective Mdev instance and configured to emulate a respective physical IO device.
However, Gong discloses it is well-known and understood that hosting a virtual machine (VM) in a user space of a host platform having a kernel space and the user space (see Figs. 4, 6, [0172] and [0195]; “The VM 410 and the VM 420 may include a Guest OS part that can be perceived by a user and a device emulator (quick emulator, Qemu) that cannot be perceived by the user” and “the host 610 may include user space 611 and kernel space 612. The user space 611 may include a virtual operating system emulator Qemu, the Qemu is a virtualized emulator implemented by software only, and the Qemu enables a guest OS to interact with a device”. At least portion of the VM, i.e., qemu of the virtual machine is hosted on the user space of a host platform having kernel space and user space).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the virtual machine implementation location from Franciosi by including implementing a virtual machine at user space of a host having kernel space and user space from Gong, since it is well-known and understood that executing a virtual machine at a location having a relatively low privilege level to provide security mechanism that preventing the virtual machine access the kernel space and/or hardware resources directly (see [0194] from Gong).
In addition, Franciozzy discloses: a system performing in a VFIO/MDEV infrastructure environment, comprising: a mediated device (Mdev) component, to implement instances of mediated devices in a kernel space of the host OS, each Mdev instance to be associated with a respective physical IO device among the one or more physical IO devices and configured to interface with a guest device driver for the respective physical IO device; and a software parent device component, to implement instances of a software parent device in a user space of the host OS, each software parent device instance to be associated with a respective Mdev instance and configured to emulate a respective physical IO device (see Overview section at pages 1-2; “MUSER is a framework that allows PCI devices to be implemented in userspace. It leverages the Linux kernel VFIO/MDEV infrastructure, allowing such devices to be easily accessed via standard VFIO interfaces and subsequently virtual machines”, “MUSER is implemented by two components: a loadable kernel module (muser.ko) and a userspace library (libmuser). The LKM registers itself with MDEV and relay VFIO requests to libmuser via a custom ioctl-based interface. The library, in turn, abstracts most of the complexity around representing the device” and “Currently there is a one, single-threaded application instance per device”. The loadable kernel module is considered as the claimed Mdev type instances and the userspace library libmuser is considered as the claimed software parent device type instances; since such implementation is one, single-threaded application instance per device, it would require to components to create multiple instances of muser.ko and libmuser pair for a respective physical hardware IO device associated with the guest device driver in the VM).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the implementation of vfio-mdev and device emulator pair for a physical IO device from the combination of Franciosi and Gong by including implementing the muser.ko and libmuser pair with one instance per device rule at a system including multiple physical PCI devices from Franciozzy, and thus the combination of Franciosi, Gong and Franciozzy would disclose the missing limitations from Franciosi, since MUSER is a framework that has an particular limit on one, single-threaded application instance per PCI device.

Regarding to Claim 12, the rejection of Claim 11 is incorporated and further Claim 12 is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 13, the rejection of Claim 12 is incorporated and further Claim 13 is rejected for the same reason set forth in the rejection of Claim 3 above.

Regarding to Claim 14, the rejection of Claim 11 is incorporated and further Claim 14 is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 17, the rejection of Claim 11 is incorporated and further Claim 17 is rejected for the same reason set forth in the rejection of Claim 7 above.

Regarding to Claim 18, the rejection of Claim 17 is incorporated and further Claim 18 is rejected for the same reason set forth in the rejection of Claim 8 above.

Regarding to Claim 20, the rejection of Claim 11 is incorporated and further Claim 20 is rejected for the same reason set forth in the rejection of Claim 10 above.

Regarding to Claim 21, Claim 21 is a system claim corresponds to product Claim 11 and is rejected for the same reason set forth in the rejection of Claim 11 above (note: the physical IO device from reference Franciosi is PCI hardware device, and thus the processor from reference Franciosi is reasonable to have a Peripheral Component Interconnect Express (PCIe) interface and based on [0053] from reference Franciosi, it is also reasonable that such processor has a plurality of cores. Also see “PCIe bus” from [0011] of reference Gong as claimed PCIe interface and multiple-core processor from [0128] of reference Gong).

Regarding to Claim 22, the rejection of Claim 21 is incorporated and further Claim 22 is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 23, the rejection of Claim 22 is incorporated and further Claim 23 is rejected for the same reason set forth in the rejection of Claim 3 above.

Regarding to Claim 24, the rejection of Claim 22 is incorporated and further Claim 24 is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 25, the rejection of Claim 21 is incorporated and further the combination of Franciosi, Gong and Franciozzy discloses: wherein the host OS is a Linux operating system including a kernel virtual machine (KVM) and the VM is implemented using a QEMU hosted virtual machine monitor (VMM) (see Figs. 2, 4, 6 [0139], [0194]-[0195] from Gong; “a kernel-based virtual machine (kernel-based virtual machine, KVM) is a typical VMM”, “the host operating system in FIG. 2 is a Linux operating system” and “The user space 611 may include a virtual operating system emulator Qemu, the Qemu is a virtualized emulator implemented by software only, and the Qemu enables a guest OS to interact with a device such as a hard disk, a network interface card, a CPU, a CD-ROM, an audio device, and a USB on a physical host. In the system architecture shown in FIG. 6”, emphasis added. Thereby, at a reasonable embodiment of Fig. 6, the host OS is Linux including KVM and the VM is implemented using a QEMU hosted VMM), wherein the one or more physical IO devices includes a network device having an associated guest network device driver, and wherein the plurality of instructions, upon execution, enable the compute platform to: create an Mdev instance associated with the network device; create an instance of a software parent device configured to emulate the network device; set up a first control plane between the guest network device driver and the Mdev instance; and set up a second control plane between the Mdev instance and the instance of the software parent device (see Fig. 4, [0023]-[0024] from Franciosi and pages 1-2 from Franciozzy; “the embodiments described herein emulate all kinds of PCI devices, not just network devices” and “there is a one, single-threaded application instance per device”, emphasis added. At a reasonable embodiment of Fig. 4 from Franciosi in view of the “one, single-threaded application instance for device” rule from Franciozzy, the driver in the VM 410 is a guest network device driver associated with a network device, the vfio-mdev of Fig. 4 is claimed Mdev instance associated with the network device, the device emulator 466 of Fig. 4 is claimed instance of a software parent device configured to emulate the network device, the claimed first control plane between guest network device driver and the Mdev instance is the interface/communication channel formed by device emulator 466-fakedriver-mdevcore and the claimed second control plane between the Mdev instance of and the instance of the software parent device is the interface/communication channel formed by fakedriver-mdevcore). 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Franciosi et al. (US 20200233687 A1, hereafter Franciosi) in view of Gong et al. (US 20220121473 A1, hereafter Gong) and Franciozzy (name: franciozzy_muser-NPL from gitub.com) and further in view of Kovacevic (US 20200409732 A1).

Regarding to Claim 15, the rejection of Claim 14 is incorporated and further Claim 15 is and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 16, the rejection of Claim 14 is incorporated and further Claim 16 is  rejected for the same reason set forth in the rejection of Claim 6 above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Franciosi et al. (US 20200233687 A1, hereafter Franciosi) in view of Gong et al. (US 20220121473 A1, hereafter Gong) and Franciozzy (name: franciozzy_muser-NPL from gitub.com) and further in view of Li et al. (CN 108875360 A, hereafter Li).

Regarding to Claim 19, the rejection of Claim 11 is incorporated and further Claim 19 is rejected for the same reason set forth in the rejection of Claim 9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196